Chase, Ch. J.
If the plea has been put in by the clerk, at the request of counsel, it is to stand as the plea of-the. counsel. The court cannot give leave to withdraw the pica to permit the defendant to plead ii\l debets The plea of noil est factum would be a full defence. If it had been pleaded and demurred to, the court would have adjudged if the proper plea, and overruled the demurrer.
Key, then moved the court for leave to withdraw the plea of payment for the purpose of pleading nort cst factum.
Gíiatíteu by the. court, oh payment of the costs which have accrued at the present term.